DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Abstract, Remarks and Declaration of
 Mr. Appel filed on February 22, 2022 and Supplemental  Amendment to Claims, Specification, Remarks and Second Declaration of Mr. Appel filed on  March 11, 2022 are acknowledged. On June 8, 2022 Applicant  filed Terminal Disclaimer over US Patent 10,865,273. 
2.2.	As a result of both Amendments, Claims 3-4 and 10-12 have been canceled.
Claim 1 has been amended by incorporation of the limitations of canceled Claims 3 and 4 and by specifying ratio between hard and soft segments of the claimed thermoplastic elastomer. Claim 2 has been amended for clarity. Claims 5 and 8 have been amended for proper dependency. 
2.3.	Support for the amendment to Claim 1  has been found in Applicant's Specification as indicated by Applicant ( see Remarks filed on March 11, 2022). 
Applicant's also filed Substitute Specification in order to correct obvious typographical error with respect to units of MFR ( melt flow rate). Therefore, no New matter has been introduced with both Amendments. Claims 1-2 and 5-9 are active.
2.4.	Amendment to Abstract  and Substitute Specification filed on March 11, 2022 are  acknowledged and accepted. 
Terminal Disclaimer
3.	The terminal disclaimer filed on June 8, 2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/865,273 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:
4.1.	Upon consideration of Applicant's arguments in view of  Data and evidence presented by two Declarations of Mr. Appel, Examiner concluded that Applicant's claimed subject matter directed to process for preparing a fluid conduit comprising thermoplastic elastomer comprising hard segments selected from the group consisting of polyester, polyamide and polyurethane, and soft segments selected from the group consisting of aliphatic polyether, aliphatic polyester and aliphatic polycarbonate, wherein the hard and soft segments are present in a ratio of the hard segments to the soft segments of between 20:80 and 90:10 and thermoplastic elastomer has melt flow rate measured at 230 °C under a load of 10 kg (MFR 230 °C /10 kg), of no more than  40 g/10 min is novel and unobvious over the Prior art of record.
4.2.	In this respect note that closest Prior art of Record ( Tadamine, LeBoeuf) do disclose similar  process for preparing fluid conduit from  thermoplastic elastomer but do not disclose or teach specific combination of critical processing properties as MFR of thermoplastic elastomer at specified condition of no more than  40 g/10 min as claimed by Applicant.
	Therefore, Claims 1-2 and 5-9 are allowed. 
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763  


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765